305 So. 2d 382 (1974)
In re STATE
v.
Faye WILKERSON.
Ex parte Faye Wilkerson.
SC 1057.
Supreme Court of Alabama.
November 27, 1974.
Rehearing Denied January 9, 1975.
Frank W. Riggs, Montgomery, for petitioner.
No brief for the State.
COLEMAN, Justice.
Petition of Faye Wilkerson for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in State v. Wilkerson, 54 Ala.App. 104, 305 So. 2d 378.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.